COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN THE INTEREST OF A.M.,


A CHILD.


§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00145-CV

Appeal from the

171st District Court

of El Paso County, Texas

(TC#2008-1128)

MEMORANDUM OPINION

	This Court is in receipt of Appellant's response to this Court's notice of intent to dismiss. 
On May 22, 2009, this Court sent a letter informing Appellant of our intent to dismiss the appeal for
want of jurisdiction pursuant to Rule 42.3(a) of the Texas Rules of Appellate Procedure.  Appellant
is attempting to appeal the trial court's denial of the Bill of Review.  Because the order appealed
from is not a final appealable order for purposes of invoking the jurisdiction of this Court, this Court,
on its own motion, moves to dismiss the appeal.  Therefore, pursuant to Tex.R.App.P. 42.3(a)
Appellant's appeal is dismissed for want of jurisdiction.


						GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.